Citation Nr: 0204376	
Decision Date: 05/10/02    Archive Date: 05/17/02

DOCKET NO.  94-24 407	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased rating for shell fragment 
wound of the left forearm and a hand with compression 
communited fracture of the left ulna, currently rated as 30 
percent disabling.

2.  Entitlement to an increased rating for post-operative 
residuals of an inclusion cyst with shell fragment wound of 
the paravertebral mucus, currently rated as 20 percent 
disabling.

3.  Entitlement to an increased rating for shell fragment 
wounds of the right thigh, currently rated as 10 percent 
disabling.

4.  Entitlement to a compensable evaluation for residuals of 
a shell fragment wound of the right leg and buttock.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Spear Ethridge, Counsel


INTRODUCTION

The veteran served on active duty from November 1963 to 
November 1967.  

The appeal arises from a rating decision dated in April 1993 
in which the Regional Office (RO) denied increased 
evaluations for several service-connected disabilities, 
including the ones referred to above, and a total disability 
rating based on individual unemployability.  

In February 1997, the Board of Veterans' Appeals (Board) 
granted a 100 percent schedular evaluation for post-traumatic 
stress disorder and denied increased evaluations for 
residuals of shell fragment wound of the chest, shell 
fragment wound of the right shoulder, shell fragment wound of 
the left thigh, leg, heel, and buttock, shell fragment wound 
of the right forearm, laceration of the right orbital region, 
and laceration of the chin.  The Board also noted that the 
issue of entitlement to a total disability rating based on 
individual unemployability was moot in light of the decision 
to grant a 100 percent schedular evaluation for post-
traumatic stress disorder.  The Board remanded the issues now 
on appeal for further development.

In March 1997, the RO implemented the Board's decision with 
regard to the allowance of a 100 percent evaluation for post- 
traumatic stress disorder, effective April 1993.  The RO also 
denied service connection for alcohol abuse on a secondary 
basis and deferred consideration of entitlement to increased 
evaluations for the service-connected disabilities involving 
the back, left forearm, thigh, and leg and buttock and 
"psychological factors affecting physical disorders." 

In December 1997, the Board remanded the case again for the 
same development as was requested in February 1997, but with 
instructions to send the notice to the veteran's correct 
address.  The case has been developed, to the extent 
possible, and is again before the Board for appellate review.  


FINDING OF FACT

The veteran failed, without good cause, to report for VA 
examinations in June 1999, which were scheduled in accordance 
with two Board remands, to evaluate the severity of his 
claimed disabilities for purposes of determining his 
entitlement to increased evaluations.  


CONCLUSIONS OF LAW

1.  The claim for an evaluation in excess of 30 percent for 
shell fragment wound of the left forearm and a hand with 
compression communited fracture of the left ulna, is denied 
as a matter of law.  38 C.F.R. § 3.655; Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994).

2.  The claim for an evaluation in excess of 20 percent for 
post-operative residuals of an inclusion cyst with shell 
fragment wound of the paravertebral mucus, is denied as a 
matter of law.  38 C.F.R. § 3.655 (2001); Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994).  

3.  The claim for an evaluation in excess of 10 percent for 
shell fragment wounds of the right thigh, is denied as a 
matter of law.  38 C.F.R. § 3.655; Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994).

4.  The claim for a compensable evaluation for residuals of a 
shell fragment wound of the right leg and buttock, is denied 
as a matter of law.  38 C.F.R. § 3.655; Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Assist

Recently enacted legislation, the Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000) (or 
VCAA), contains extensive provisions modifying the 
adjudication of all pending claims.  Karnas v. Derwinski, 1 
Vet. App. 308 (1991).

Although the veteran's claims for increased ratings were 
initially decided by the RO before enactment of the VCAA, 
another remand for additional action by the RO is not 
warranted as VA has already met its obligations to the 
veteran under that statute with respect to these issues.  For 
example, as discussed below, the veteran was notified in May 
1998 of the Board's need to have him further evaluated at VA 
before a disposition on the merits of the case could be 
rendered.  He did not respond to the RO's attempt to have him 
re-evaluated at VA.  In June 2001, the RO sent the veteran a 
letter notifying him of the status of his claims, and of VA's 
duty to notify and assist him.  In November 2001, the RO 
issued the veteran a supplemental statement of the case.

Given the facts of this case, there is no reasonable 
possibility that any further assistance to the veteran would 
aid in substantiating these claims.  Again, the Board notes 
that he has been informed of the nature of the evidence 
needed to substantiate his claims on appeal.  In view of the 
foregoing, the Board finds that VA has fully satisfied its 
duty to the veteran under the VCAA.  

The Board is also satisfied that the RO has complied with the 
instructions from the February 1997 and December 1997 
remands.  See Stegall v.  West, 11 Vet. App. 268 (1998).  

As discussed below, the Board finds that the veteran has not 
been prejudiced by the disposition of this appeal without 
further development or in light of the legislative change.  
Bernard v. Brown, 4 Vet. App. 384 (1993).


II.  Law and Regulations 

Disability ratings are assigned in accordance with the VA's 
Schedule for Rating Disabilities (Rating Schedule) which is 
based on average impairment of earning capacity.  38 U.S.C.A. 
§ 1155.  Separate rating codes identify the various 
disabilities.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2001).  Any 
reasonable doubt regarding the degree of disability is 
resolved in favor of the veteran.  38 C.F.R. § 4.3 (2001).

When an unlisted condition is encountered it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  
Conjectural analogies will be avoided, as will the use of 
analogous ratings for conditions of doubtful diagnosis, or 
for those not fully supported by clinical and laboratory 
findings, nor will ratings assigned to organic diseases and 
injuries be assigned by analogy to conditions of functional 
origin.  38 C.F.R. § 4.20 (2001).

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability therefrom, and above all, coordination 
of the rating with impairment of function will be expected in 
all cases.  38 C.F.R. § 4.21 (2001).

Where the minimum schedular evaluation requires residuals and 
the Rating Schedule does not provide a noncompensable 
evaluation, a noncompensable evaluation will be assigned when 
the required residuals are not shown.  38 C.F.R. § 4.31 
(2001).

The determination of whether an increased evaluation is 
warranted is to be based on review of the entire evidence of 
record and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  These 
regulations include, but are not limited to, 38 C.F.R. § 4.1, 
which requires that each disability be viewed in relation to 
its history.

In Francisco v. Brown, 7 Vet. App. 55, 58 (1994), the ), the 
United States Court of Appeals for Veterans Claims (the 
Court) held that compensation for service-connected injury is 
limited to those claims which show present disability.  The 
Court held that where entitlement to compensation has already 
been established and an increase in the disability rating is 
at issue, the present level of disability is of primary 
importance.  Id.  In Fenderson v. West, 12 Vet. App. 119 
(1999), the Court determined that, at the time of an initial 
award, separate ratings can be assigned for separate periods 
of time based on the facts found, a practice known as 
"staged" ratings.  

The primary focus in rating disabilities is on functional 
impairment.  38 C.F.R. § 4.10 (2001).  An evaluation of the 
level of disability present also includes consideration of 
the functional impairment of the veteran's ability to engage 
in other activities, including employment, and the effect of 
pain on the functional abilities.  38 C.F.R. §§ 4.10, 4.40, 
4.45, and 4.59 (2001).  The Court has held that diagnostic 
codes predicated on limitation of motion do not prohibit 
consideration of a higher rating based on functional loss due 
to pain or due to flare-ups under 38 C.F.R. §§ 4.40, 4.45, 
4.59. Johnson v. Brown, 9 Vet. App. 7 (1997); DeLuca v. 
Brown, 8 Vet. App. 202, 206 (1995).

The provisions of 38 C.F.R. § 4.14 (2001) preclude the 
assignment of separate ratings for the same manifestations 
under different diagnoses.  The critical element is that none 
of the symptomatology for any of the conditions is 
duplicative of or overlapping with symptomatology of the 
other conditions.  Esteban v. Brown, 6 Vet. App. 259 (1995).  

Where a gunshot wound involves the musculature, residuals of 
such wounds are evaluated in accordance with the principles 
and criteria set forth in 38 C.F.R. §§ 4.55, 4.56, and 4.73, 
Diagnostic Codes 5301 to 5329 (2001).

It is noted that the regulatory criteria for the evaluation 
of muscle injuries were amended during the veteran's appeal, 
effective July 3, 1997.  62 Fed. Reg. 30235-30240 (June 3, 
1997).  Where the law or regulations change while a case is 
pending, the version most favorable to the claimant applies, 
absent congressional intent to the contrary.  Karnas v. 
Derwinski, 1 Vet. App. 308, 312-313 (1991); see also Baker v. 
West, 11 Vet. App. 163, 168 (1998); Dudnick v. Brown, 10 Vet. 
App. 79 (1997) (per curiam order).  These changes did not 
significantly affect the veteran's case and essentially leave 
the application of the provisions of relevant Diagnostic 
Codes unchanged.

Muscle Group damage is categorized as mild, moderate, 
moderately severe and/or severe and evaluated accordingly.  
38 C.F.R. § 4.56.

The veteran's disability of residuals of shell fragment wound 
of the left forearm and hand with compound comminuted 
fracture of the left ulna is currently rated as 30 percent 
disabling under Diagnostic Code 5307.  Injuries to Muscle 
Group VII, muscles arising from the internal condyle of the 
humerus, consisting of the flexors of the carpus and long 
flexors of the fingers and thumb and pronator, whose function 
is the flexion of the wrist and fingers, are evaluated 
pursuant to 38 C.F.R. § 4.73, Diagnostic Code 5307.  Under 
this code, a 10 percent evaluation is warranted for moderate 
injury of the dominant arm.  A 30 percent evaluation is 
warranted for moderately severe injury of the dominant arm.  
Id. 

Diagnostic Code 5308 rates the disabilities of Muscle Group 
VIII, muscles arising mainly from external condyle of 
humerus, extensors of carpus, fingers, and thumb, and 
supinator, which affect the extension of wrist, fingers, and 
thumb and abduction of thumb.  See 38 C.F.R. § 4.73, 
Diagnostic Code 5308.  Under this code, a 30 percent rating 
is warranted for a severe muscle injury.  See also Diagnostic 
Code 5309 (rating disabilities of Muscle Group IX, the 
intrinsic muscles of the hand).  Id.  

The veteran's disability of post-operative residuals of 
inclusion cyst with shell fragment wound of the paravertebral 
muscles is currently rated as 20 percent disabling under 
Diagnostic Code 5320.  The previous and amended criteria for 
Diagnostic Code 5320 pertains to Muscle Group XX, which 
addresses muscle injuries to the spinal (cervical, dorsal and 
lumbar) muscles, with the functions of providing postural 
support to the body and extension and lateral movement to the 
spine.  When the disorder is limited to the lumbar region, a 
20 percent rating is provided for moderate muscle injury.  A 
40 percent evaluation is provided for moderately severe 
muscle damage.  A maximum disability evaluation of 60 percent 
is provided for severe muscle damage.  38 C.F.R. § 4.73, 
Diagnostic Code 5320.

The veteran's disabilities of residuals of shell fragment 
wounds of the right thigh, right leg and buttocks, are 
currently rated under the scar codes.  For scars that are 
superficial, poorly nourished, with repeated ulceration a 10 
percent evaluation is provided under 38 C.F.R. § 4.118, 
Diagnostic Code 7803 (2001).  For scars that are superficial, 
tender and painful on objective demonstration, a 10 percent 
evaluation is provided under 38 C.F.R. § 4.118, Diagnostic 
Code 7804 (2001).  For other scars the basis of evaluation is 
rated on limitation of function of affected part in 
accordance with 38 C.F.R. § 4.118, Diagnostic Code 7805 
(2001).

The aforementioned general and specific rating criteria are 
provided as a matter of inclusion for the record, as it is 
the rating criteria that would have governed the veteran's 
case if the evidence were dispositive.  However, the law in 
this case is dispositive, and the Board's determination in 
this matter is based upon VA regulation 38 C.F.R. § 3.655.  

VA regulations provide that when entitlement or continued 
entitlement to a VA benefit cannot be established or 
confirmed without a current VA examination or reexamination 
and a claimant, without good cause, fails to report for such 
examination, or reexamination, action shall be taken in 
accordance with 38 C.F.R. § 3.655(b) (2001).  When a claimant 
fails to report for an examination scheduled in conjunction 
with a claim for increase, the claim shall be denied.  38 
C.F.R. § 3.655 (2001).


III.  Legal Analysis

The veteran's service medical records show that the veteran 
was injured in service when he stepped on a booby trap in 
Vietnam.  He was hospitalized and treated for multiple shell 
fragment, and other wounds.  By way of a rating decision in 
March 1968, the RO granted service connection for the four 
disabilities currently on appeal, and several others.  The 
veteran's combined service-connected disability rating was 80 
percent from September 1982; and is currently rated as 100 
percent effective April 1993. 

Historically, the veteran, in February 1992, filed a claim of 
entitlement to increased evaluations for his service 
connected disabilities.  This claim was denied by the RO in a 
June 1992 confirmed rating decision, based upon the fact that 
the veteran failed to report for a series of VA examinations 
scheduled in April 1992.  New examinations were scheduled for 
the veteran, and he failed to report for VA examinations in 
March 1993.  Consequently, the RO again issued a confirmed 
rating decision, dated in April 1993.  The veteran was given 
notice of the denial of increased ratings for his 11 service-
connected disabilities in April 1993, and filed a notice of 
disagreement at that time.  In June 1993, the veteran 
reported for a series of VA examinations for his service-
connected disabilities.  By way of a June 1993 rating 
decision, the RO denied the claims again, and determined that 
a total disability rating based upon individual 
unemployability (TDIU) was also not warranted.  The RO issued 
a statement of the case in March 1994, and a statement 
received from the veteran in May 1994 was accepted as his 
substantive appeal.  The veteran requested, but failed to 
appear for a personal hearing before a Member of the Board, 
scheduled for him in October 1996.  

In February 1997, the Board decided seven of the veteran's 12 
claims on appeal, and remanded the rest of the claims to the 
RO for additional development.  In particular, the Board 
directed the RO to inquire about Social Security 
Administration benefits, to secure additional records, and to 
schedule the veteran for further VA examinations to evaluate 
the severity of his claimed disabilities for entitlement to 
an increased ratings for the disabilities discussed in this 
appeal.  

Several VA examinations were scheduled; however, in August 
1997, the veteran's representative indicated that they were 
unable to locate the veteran.  

In December 1997, the Board remanded the four remaining 
claims for increased ratings that were on appeal to the RO 
for further development.  In particular, the Board pointed 
out that correspondence to the veteran appeared to have been 
mailed to the wrong address, in terms of a misspelling, and 
asked that the RO mail notice of the Board's request for the 
veteran to appear at scheduled VA examinations to an address 
with the correct spelling of the street name.  This time, the 
veteran was also advised by the Board that his failure to 
report for a scheduled VA examination without "good cause" 
was grounds for denying his claims.  The veteran was notified 
at his correct address of record in May 1998.  

In accordance with the Board's remands, several VA 
examinations were scheduled.  The veteran failed to report 
for a series of VA examinations of the muscles, scars, and 
hand, thumb, and fingers, scheduled for him in June 1999.

In June 2001, the RO notified the veteran of the status of 
his claims, and of its duty to notify and assist him in the 
development of those claims.  In November 2001, the RO issued 
a supplemental statement of the case, to the effect that the 
veteran's claims were being denied because he failed to 
report for additional examination, and he failed to respond 
to VA's requests for any additional medical evidence to 
support his claims.  

In February 2002, the veteran's representative asked that the 
Board remand the case again, because there was not enough 
information in the claims file to rate the veteran's claims.  
However, the case will be decided under the pertinent 
provisions of 38 C.F.R. § 3.655 based upon the veteran's 
failure to report for the scheduled examinations; and a third 
remand is not warranted. 

As is noted, the veteran has a history of failing to report 
for scheduled examinations, as was the case in June 1999 when 
he failed to report for a series of VA examinations scheduled 
to evaluate his disabilities in conjunction with his claims 
for VA benefits.  The veteran was provided with proper notice 
of these examinations.  In fact, the RO and the Board, went 
to great lengths to notify the veteran of these examinations, 
and of the Board's remands, at his correct address of record.  
Moreover, he has not, as a matter of record, contacted the VA 
medical facility or the RO concerning his missed 
appointments, and he has not subsequently requested that the 
examinations be rescheduled.

The Board wishes to point out that, although the VA is 
required by statute and case law to assist appellants in the 
development of claims, "[t]he duty to assist is not always a 
one-way street."  Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991).  When, as here, a claimant fails to report for an 
examination in conjunction with a claim for increase, the 
claim shall be denied absent a showing of good cause.  38 
C.F.R. § 3.655 (b).  The veteran has not offered any good 
cause for his failure to report for the scheduled 
examinations.  As such, the claim must be denied.  Id. 

In Wamhoff v. Brown, 8 Vet. App. 517 (1996), the Court found 
that notice of a required VA examination mailed to the 
veteran's sole address on file was sufficient to trigger the 
veteran's duty to appear for such examination, although the 
evidence in that case later revealed that the veteran did not 
in fact receive such notification because he was not in fact 
residing at that address.

The Court has ruled that there is a "presumption of 
regularity" under which it is presumed that Government 
officials have properly discharged their official duties.  
Clear evidence to the contrary is required to rebut the 
presumption of regularity.  Ashley v. Derwinski, 2 Vet. App. 
307 (1992) (citing United States v. Chemical Foundation, 
Inc., 272 U.S. 1, 14-15 (1926)).  While Ashley dealt with 
regularity of procedures at the Board, in Mindenhall v. 
Brown, 7 Vet. App. 271 (1994), the Court applied this 
presumption of regularity to procedures at the RO.  
Therefore, as it is apparent that the RO sent timely notice 
of these examinations to the veteran at his most recent 
address of record, it is presumed that he had "notice" and 
he is charged with responsibility of appearing for the 
examinations absent a showing of "good cause."  

In a case where the law and not the evidence is dispositive, 
the claim should be denied or the appeal to the Board 
terminated because of the absence of legal merit or the lack 
of entitlement under the law.  Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994).  Accordingly, based upon VA regulations, the 
veteran's claims of entitlement to increased evaluations for 
a shell fragment wound of the left forearm and a hand with 
compression communited fracture of the left ulna, post-
operative residuals of an inclusion cyst with shell fragment 
wound of the paravertebral mucus, shell fragment wounds of 
the right thigh, and for residuals of a shell fragment wound 
of the right leg and buttock are denied because of his 
failure to report for VA examinations without evidence of 
good cause for the failure to appear.  See 38 C.F.R. § 3.655 
(2001).

The RO disposed of the veteran's claim pursuant to 38 C.F.R. 
§ 3.655, just as the Board has done.  Therefore, and, again, 
the veteran has not been prejudiced by the Board's decision.  
See Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).  


ORDER

An increased rating for shell fragment wound of the left 
forearm and a hand with compression communited fracture of 
the left ulna, currently rated as 30 percent disabling, is 
denied.

An increased rating for post-operative residuals of an 
inclusion cyst with shell fragment wound of the paravertebral 
mucus, currently rated as 20 percent disabling, is denied.

An increased rating for shell fragment wounds of the right 
thigh, currently rated as 10 percent disabling, is denied.

A compensable evaluation for residuals of a shell fragment 
wound of the right leg and buttock, is denied.  


		
	JEFF MARTIN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

